 
SECOND AMENDED CHANGE IN CONTROL SEVERANCE AGREEMENT
 
THIS SECOND AMENDED CHANGE IN CONTROL SEVERANCE AGREEMENT (the "Agreement") is
made and entered into as of this 21st day of April, 2009 by and includes the
amendments made on December 21, 2007, between HOME FEDERAL BANK (which, together
with any successor thereto which executes and delivers the assumption agreement
provided for in Section 5(a) hereof or which otherwise becomes bound by all of
the terms and provisions of this Agreement by operation of law, is hereinafter
referred to as the "Savings Bank"), and Steven D. Emerson (the "Employee").
 
WHEREAS, the Employee is currently serving as Executive Vice President and Chief
Lending Officer
 
WHEREAS, the Board of Directors of the Savings Bank (the "Board") recognizes
that the possibility of a change in control of the Savings Bank or of its
holding company, Home Federal Bancorp, Inc., a Maryland corporation (the
"Company”), may exist and that such possibility, and the uncertainty and
questions which it may raise among management, may result in the departure or
distraction of key management to the detriment of the Savings Bank, the Company
and its stockholders; and
 
WHEREAS, the Board believes it is in the best interests of the Savings Bank to
enter into this Agreement with the Employee in order to assure continuity of
management of the Savings Bank and to reinforce and encourage the continued
attention and dedication of the Employee to the Employee's assigned duties
without distraction in the face of potentially disruptive circumstances arising
from the possibility of a change in control of the Company and/or the Savings
Bank, although no such change is now contemplated; and
 
WHEREAS, it is necessary to amend this Agreement to reflect a change in the
Severance Benefits to be provided under this Agreement; and
 
WHEREAS, the Board has approved and authorized the execution of this Agreement
with the Employee;
 
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein, it is AGREED as follows:
 
1.            Certain Definitions.
 
(a)            The term "Change in Control" means (i) any "person," as such term
is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act") (other than the Company, any Consolidated
Subsidiaries (as hereinafter defined), any person (as hereinabove defined)
acting on behalf of the Company as underwriter pursuant to an offering who is
temporarily holding securities in connection with such offering, any trustee or
other fiduciary holding securities under an employee benefit plan of the
Company, or any corporation owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company), is or becomes the "beneficial owner" (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 25% or more of the combined voting
 
 
 

--------------------------------------------------------------------------------


 
 
power of the Company's then outstanding securities; (ii) individuals who are
members of the Board on the Commencement Date (the "Incumbent Board") cease for
any reason to constitute at least a majority thereof, provided that any person
becoming a director subsequent to the Commencement Date whose election was
approved by a vote of at least three-quarters of the directors comprising the
Incumbent Board or whose nomination for election by the Company's stockholders
was approved by the nominating committee serving under an Incumbent Board or who
was appointed as a result of a change at the direction of the Office of Thrift
Supervision ("OTS") or the Federal Deposit Insurance Corporation ("FDIC"), shall
be considered a member of the Incumbent Board; (iii) the stockholders of the
Company approve a merger or consolidation of the Company with any other
corporation, other than (1) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 50% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation or (2) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no person (as hereinabove defined) acquires more
than 25% of the combined voting power of the Company's then outstanding
securities; or (iv) the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets (or any transaction
having a similar effect); provided that the term "Change in Control" shall not
include an acquisition of securities by an employee benefit plan of the Savings
Bank or the Company or a change in the composition of the Board at the direction
of the OTS or the FDIC. Notwithstanding the foregoing, a "Change in Control"
shall not be deemed to have occurred in the event of a conversion of the
Company's mutual holding company to stock form or in connection with any
reorganization or action used to effect such conversion.  Neither the conversion
of Home Federal MHC from the mutual to stock form of organization nor any
transaction related to or occurring in connection therewith, shall constitute a
Change in Control event for purposes of this Agreement.
 
The term "Commencement Date" means December 1st, 2006, the original effective
date of this Agreement.
 
(b) The term "Consolidated Subsidiaries" means any subsidiary or subsidiaries of
the Company (or its successors) that are part of the affiliated group (as
defined in Section 1504 of the Internal Revenue Code of 1986, as amended (the
"Code"), without regard to subsection (b) thereof) that includes the Savings
Bank, including but not limited to the Company.
 
(c) The term "Date of Termination" means the date upon which the Employee ceases
to serve as an employee of the Savings Bank.
 
(d) The term "Involuntary Termination" means the termination of the employment
of Employee (i) by the Savings Bank, without the Employee's express written
consent; or (ii) by the Employee by reason of a material diminution of or
interference with his duties, responsibilities or benefits, including (without
limitation) if the termination of employment is within 30 days of any of the
following actions unless consented to in writing by
 
 
 
2

--------------------------------------------------------------------------------


 
 
the Employee: (1) a requirement that the Employee be based at any place other
than Nampa, Idaho, or within a radius of 35 miles from the location of the
Savings Bank's administrative offices as of the Commencement Date, except for
reasonable travel on Company or Savings Bank business; (2) a material demotion
of the Employee; (3) a material reduction in the number or seniority of
personnel reporting to the Employee or a material reduction in the frequency
with which, or in the nature of the matters with respect to which such personnel
are to report to the Employee, other than as part of a Savings Bank- or
Company-wide reduction in staff; (4) a reduction in the Employee's salary or a
material adverse change in the Employee's perquisites, benefits, contingent
benefits or vacation, other than as part of an overall program applied uniformly
and with equitable effect to all members of the senior management of the Savings
Bank; (5) a material permanent increase in the required hours of work or the
workload of the Employee; or (6) any purported termination of the Employee's
employment, except for Termination for Cause (and, if applicable, the
requirements of Section 1(0 hereof), which purported termination shall not be
effective for purposes of this Agreement. The term "Involuntary Termination"
does not include Termination for Cause, retirement or suspension or temporary or
permanent prohibition from participation in the conduct of the Savings Bank's
affairs under Section 8 of the Federal Deposit Insurance Act ("FDIA").
 
(e)            The terms "Termination for Cause" and "Terminated for Cause" mean
termination of the employment of the Employee because of the Employee's personal
dishonesty, incompetence, willful misconduct, breach of a fiduciary duty
involving personal profit, intentional failure to perform stated duties, willful
violation of any law, rule, or regulation (other than traffic violations or
similar offenses) or final cease-and-desist order, or material breach of any
provision of this Agreement. No act or failure to act by the Employee shall be
considered willful unless the Employee acted or failed to act with an absence of
good faith and without a reasonable belief that his action or failure to act was
in the best interest of the Company or the Savings Bank. The Employee shall not
be deemed to have been Terminated for Cause unless and until there shall have
been delivered to the Employee a copy of a resolution, duly adopted by the Board
of Directors at a meeting of the Board duly called and held for such purpose
(after reasonable notice to the Employee and an opportunity for the Employee,
together with the Employee's counsel, to be heard before the Board), stating
that in the good faith opinion of the Board of Directors the Employee has
engaged in conduct described in the preceding sentence and specifying the
particulars thereof in detail.
 
2.           Term.  The initial term of this Agreement shall be a period of one
year, commencing on the Commencement Date, subject to earlier termination as
provided herein (the “Initial Term”). Beginning on the first anniversary of the
Commencement Date, the term of this Agreement shall be extended for a period of
two years, provided that prior to the end of such two-year term, the Board of
Directors, or a committee of the Board of Directors which has been delegated
authority to act on such matters by the Board of Directors (“Committee”),
explicitly reviews and approves the extension (the “Second Term”).  Assuming the
Employee’s employment has not been previously terminated, on the third
anniversary of the Commencement Date, and on each anniversary thereafter, the
term of this Agreement shall be extended for a period of one year, provided that
prior to such anniversary, the Board of Directors, or the Committee, explicitly
reviews and approves the extension (an “Extended Term”).
 
 
 


 
2 

--------------------------------------------------------------------------------

 
 
 
3.           Severance Benefits.
 
(a)            If after a Change in Control, the Savings Bank shall terminate
the Employee's employment other than Termination for Cause, or employment is
terminated in the event of Involuntary Termination by the Employee, within 12
months following a Change in Control, the Savings Bank shall (i) pay the
Employee his salary, including the pro rata portion of any incentive award,
through the Date of Termination; (ii) continue to pay for the life, health and
disability coverage that is in effect with respect to the Employee and his/her
eligible dependents for (a) one year, if the Involuntary Termination occurs
during the Initial Term or (b) two years if the Involuntary Termination occurs
during the Second Term or (c) three years if the Involuntary Termination occurs
during an Extended Term; and (iii) pay to the Employee in a lump sum in cash,
within 25 business days after the later of the date of such Change in Control or
the Date of Termination, (a) an amount equal to one year’s Salary as in effect
immediately prior to the Date of Termination if the Involuntary Termination
occurs during the First Term, or (b) if the Involuntary Termination occurs
during the Second Term, an amount equal to two times the Employee’s Salary as in
effect immediately prior to the Date of Termination, or (c) if the Involuntary
Termination occurs during an Extended Term, an amount equal to 299% of the
Employee's "base amount" as determined under Section 280G of the Code; provided,
however, that no payment shall be made under this Section 3(a) that would cause
the Savings Bank to be "undercapitalized" for purposes of 12 C.F.R. 565.4 or any
successor provision.
 
Notwithstanding any other provision of this Agreement, if payments and the value
of benefits received or to be received under this Agreement, together with any
other amounts and the value of benefits received or to be received by the
Employee, would cause any amount to be nondeductible by the Company or any of
the Consolidated Subsidiaries for federal income tax purposes pursuant to or by
reason of Section 280G of the Code, then payments and benefits under this
Agreement shall be reduced (not less than zero) to the extent necessary so as to
maximize amounts and the value of benefits to be received by the Employee
without causing any amount to become nondeductible pursuant to or by reason of
Section 280G of the Code. The Employee shall determine the allocation of such
reduction among payments and benefits to the Employee.
 
(b)            The Employee shall not be required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for in this
Agreement be reduced by any compensation earned by the Employee as the result of
employment by another employer, by retirement benefits after the Date of
Termination or otherwise. This Agreement does not constitute a contract of
employment or impose on the Company or the Savings Bank any obligation to retain
the Employee, to change the status of the Employee's employment, or to change
the Company's or the Savings Bank's policies regarding termination of
employment.
 
4.   Attorneys' Fees. If the Employee is purportedly Terminated for Cause and
the Savings Bank denies payments and/or benefits under Section 3(a) of this
Agreement on the basis that the Employee experienced Termination for Cause, but
it is determined by a court of competent jurisdiction or by an arbitrator
pursuant to Section 12 that cause as contemplated by Section 1(f) of this
Agreement did not exist for termination of the Employee's employment, or if in
any event it is determined by any such court or arbitrator that the Savings Bank
has failed
 
 
4

--------------------------------------------------------------------------------


 
 
to make timely payment of any amounts or provision of any benefits owed to the
Employee under this Agreement, the Employee shall be entitled to reimbursement
for all reasonable costs, including attorneys' fees, incurred in challenging
such termination of employment or collecting such amounts or benefits. Such
reimbursement shall be in addition to all rights to which the Employee is
otherwise entitled under this Agreement.
 
      5.   No Assignments.
 
(a)            This Agreement is personal to each of the parties hereto, and
neither party may assign or delegate any of its rights or obligations hereunder
without first obtaining the written consent of the other party; provided,
however, that the Savings Bank shall require any successor or assign (whether
direct or indirect, by purchase, merger, consolidation, operation of law or
otherwise) to all or substantially all of the business and/or assets of the
Savings Bank, by an assumption agreement in form and substance satisfactory to
the Employee, to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Savings Bank would be required to
perform it if no such succession or assignment had taken place. Failure of the
Savings Bank to obtain such an assumption agreement prior to the effectiveness
of any such succession or assignment shall be a breach of this Agreement and
shall entitle the Employee to compensation and benefits from the Savings Bank in
the same amount and on the same terms that Employee would be entitled to
hereunder if an event of Involuntary Termination occurred, in addition to any
payments and benefits to which the Employee is entitled under Section 3 hereof.
For purposes of implementing the provisions of this Section 5(a), the date on
which any such succession becomes effective shall be deemed the Date of
Termination.
 
(b)            This Agreement and all rights of the Employee hereunder shall
inure to the benefit of and be enforceable by the Employee's personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. In the event of the death of the Employee, unless
otherwise provided herein, all amounts payable hereunder shall be paid to the
Employee's devisee, legatee, or other designee or, if there be no such designee,
to the Employee's estate.
 
6.   Referred Payments. If following a termination of the Employee, the
aggregate payments to be made by the Savings Bank under this Agreement and all
other plans or arrangements maintained by the Company or any of the Consolidated
Subsidiaries would exceed the limitation on deductible compensation contained in
Section 162(m) of the Code in any calendar year, any such amounts in excess of
such limitation shall be mandatorily deferred with interest thereon at 8.0% per
annum to a calendar year such that the amount to be paid to the Employee in such
calendar year, including defered amounts, does not exceed such limitation.
 


 
5 

--------------------------------------------------------------------------------

 




      7.   Required Provisions.
 
(a) If the Employee is suspended and/or temporarily prohibited from
participating in the conduct of the Savings Bank's affairs by a notice served
under Section 8(e)(3) or (g)(1) of the FDIA,12 U.S.C. Section 1818(e)(3) and
(g)(1), the Savings Bank's obligations under this Agreement shall be suspended
as of the date of service, unless stayed by appropriate proceedings. If the
charges in the notice are dismissed, the Savings Bank may in its discretion (i)
pay the Employee all or part of the payments under this Agreement that were
withheld while its obligations under this Agreement were suspended and (ii)
reinstate in whole or in part any of its obligations which were suspended.
 
(b) If the Employee is removed and/or permanently prohibited from participating
in the conduct of the Savings Bank's affairs by an order issued under Section
8(e)(4) or (g)(1) of the FDIA, 12 U.S.C. Section 1818(e)(4) and (g)(1), all
obligations of the Savings Bank under this Agreement shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.
 
(c) If the Savings Bank is in default (as defined in Section 3(x)(1) of the
FDIA), all obligations under this Agreement shall terminate as of the date of
default, but this provision shall not affect any vested rights of the
contracting parties.
 
(d) All obligations under this Agreement shall be terminated, except to the
extent determined that continuation of this Agreement is necessary for the
continued operation of the Savings Bank: (1) by the Director of the OTS (the
"Director") or his or her designee, at the time the FDIC enters into an
agreement to provide assistance to or on behalf of the Savings Bank under the
authority contained in Section 13(c) of the FDIA; or (2) by the Director or his
or her designee, at the time the Director or his or her designee approves a
supervisory merger to resolve problems related to operation of the Savings Bank
or when the Savings Bank is determined by the Director to be in an unsafe or
unsound condition. Any rights of the parties that have already vested, however,
shall not be affected by any such action.
 
(e) Any payments made to the Employee pursuant to this Agreement, or otherwise,
are subject to and conditioned upon their compliance with 12 U.S.C. Section
1828(k) and FDIC regulation 12 C.F.R. Part 359, Golden Parachute and
Indemnification Payments.
 


 


 
6 

--------------------------------------------------------------------------------

 


8.           Delivery of Notices. For the purposes of this Agreement, all
notices and other communications to any party hereto shall be in writing and
shall be deemed to have been duly given when delivered or sent by certified
mail, return receipt requested, postage prepaid, addressed as follows:
 

 

   If to the Employee:    Steven D. Emerson        At the address last appearing
on the        personnel records of the Employee                    If to the
Savings Bank:    Home Federal Bank        500 12th Avenue South        Nampa,
Idaho 83653        Attention: Secretary      
 or to such other address as such party may have furnished to the other
 in writing in accordance herewith, except that a notice of change of
 address shall be effective only upon receipt.
                       

 
 
9.   Amendments. No amendments or additions to this Agreement shall be binding
unless in writing and signed by both parties, except as herein otherwise
provided.
 
10.   Headings. The headings used in this Agreement are included solely for
convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.
 
11.   Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.
 
12.   Governing Law. This Agreement shall be governed by the laws of the State
of Idaho to the extent that federal law does not govern.
 
13.   Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by binding arbitration,
conducted before a panel of three arbitrators in a location selected by the
Employee within 100 miles of such Employee's job location with the Savings Bank,
in accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrators' award in any court having
jurisdiction.
 
* * * * *
 


 
7 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.


 


 

 Attest:    HOME FEDERAL BANK                    ____________________  
 ____________________    ____________________  By:  Len E. Williams      Its:
 President                        EMPLOYEE                      
 ____________________        Steven D. Emerson        Chief Lending Officer  

 
 
 
 

 




 
8 

--------------------------------------------------------------------------------

 

